     i i t i i for                                   tio to i            tif t        c

             or 1                   S            i        a                ar

             or
     S o              if fi i

         i        Sa                    a    r        c       o r for                         r           i ric of        a     i       o

     a                m         r       1 41 10



                                                          410S1
Notice of Mortgage Payment                                                                                                                              ange
ft                      tor                      ro i   for        t of o t titio co tr ct    i                                                 t                   t o            o rc i                c r                          c rit i t r t i t
      tor                ri ci                 r i    c   o      t     t i for to i     otic of                                                         c                        i t i t                  t                      t     o t i t i for
                                            t to o r roof of c i   t      t         for t                                                                        t               o ti                  S    a          r        c           00 1

                                                                     c      a             a io a          r          om a a             r
 N                    of cr                 itor for ar or i                              or a                oa      r S ri            00                       o rt c i                          o if          o


             t             i it of a                        m            r o                  o                                                                          t of                          tc
 i               if               or                      acco                                                                                                                        a a           1 a          af r a                  11 01 01
                                                                                                                                                                of           i       o ic


                                                                                                                                                                N                tot                       t                                             4
                                                                                                                                                                 ri ci a i                     r     a           cro       if a

 Part                                   cro                  cco nt Payment                                tment

                 i t                r                    c               i t                  tor             cro         cco       t                   t
                         o
                                            ac a co of                          cro acco                      a m    r ar               i a form co                  i                 i       a   ica           o     a    r         c a          cri
                                              a i for  c a                         fa a m                      i o a ac                   ai


                                            rr       t        cro                 t                                  0                                  N                        cro                   t                                 0

 Part                           Mortgage Payment                                              tment

                 i t                             tor   ri ci                          i t r           t                   tc                                o                              t         t to t          i t r            tr t o t               tor
                  ri                    r t         cco t
                         o
                                      ac a co                   of         ra    c a                o ic       r     ar       i a form co           i                i           a     ica         o       a     r     c    a         f a o ic i     o
                                    a ac                        ai


                                            rr       ti t r         tr t                                                                                N            i t r             tr t

                                            rr       t ri ci                    i t r         t                t                                        N                ri ci                     i t r         t                t


 Part                               t er Payment                           ange

                 i t                r                    c               i t                  tor             ort                           t for       r            o               ot i t                o
                         o
                                     ac a co of a                           oc m                      cri i               a i for            c a                     c a ar                    a m              a or oa mo ifica io a r                  m
                                    Cour   ro                                 r ur                    or

                                            a o for c a

                                            rr       t       ort                          t                                                             N                    ort                            t


Officia Form 410S1                                                                                                  Notic of Mort                                        t                                                                                   a     1
     or 1         S           i         a                              ar                                                             a      m      r     o      1 41 10
                  Fir        am                     i           am                      a    am




 Part             ign             ere


             r o com  i                                 i        o ic m                 i     i Si       a        ri       o r am a         o r i         if a         a       a    o ra   r      a
            o     m r
 C                      ro r                o

             am              cr        i or

             am              cr        i or         a           ori            a



        c r               r                   t of                    r r t            tt     i for       tio      ro i          i t i c i        i tr                 corr ct to t        t of
       o                i for               tio                        r  o                     i f



                                                                                                                                      a      0 1          01
       Si   a r




  ri                                                        o              r                                                          i                 for      r      i or
                        Fir        am                                              i    am               a   am




  om a                            ri                i


       r                4                       a                 r S i                00         O     o 1
                              m    r                                  Sr

                        Sa              i       o                                                                      1
                         i                                                                              Sa                   o



  o ac        o                                 0               00                                                                    mai
                                                                                                                                              c         f i      iri       mrcoo   r com




Officia Form 410S1                                                                                    Notic of Mort                   t                                                               a
                      8950 Cypress Waters Blvd.
                      Coppell, TX 75019




 SUZIE JANE EDWARDS
 5428 PENINSULA DR SE
 OLYMPIA,WA 98513




      Dear SUZIE JANE EDWARDS,

      Why am I receiving this letter?
      An annual escrow analysis was performed on the above referenced account.

      What do I need to know?
      Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow
      account disclosure statement is for informational purposes only and should not be construed as an
      attempt to collect a debt.

      What do I need to do?
      If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such
      attorney and provide such attorney’s name, address and telephone number to us.

      If you have any questions, please call our Bankruptcy Department at 877-343-5602. Our hours of
      operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at
      www.mrcooper.com for more information.

      Sincerely,

      Mr. Cooper
      Bankruptcy Department

      Enclosure: Annual Escrow Account Disclosure Statement




DAL
                                                                                         Escrow Account Disclosure
                         8950 Cypress Waters Blvd.
                         Coppell, TX 75019                                               Statement

                                                                                         Customer Service: 888-480-2432
                                                                                         Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                         Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8
                                                                                         a.m. to 12 p.m. (CT)

                                                                                         Tax/Insurance: 866-825-9267
                                                                                         Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                         Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9
 SUZIE JANE EDWARDS                                                                      a.m. to 3 p.m. (ET)
 5428 PENINSULA DR SE
 OLYMPIA,WA 98513
                                                                                         Your Loan Number:
                                                                                         Statement Date: 08/31/2019




      Why am I           Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly,
receiving this?          determine any surplus or shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an
                         escrow cushion equal to two months' estimated taxes and insurance (unless limited by your loan documents or
                         state law). This measure helps to avoid a negative balance in the event of changing tax and insurance amounts.

What does this           At this time, your Escrow Account has less money than needed and there is a shortage of $1,094.94. Due to this
 mean for me?            shortage and changes in your taxes and insurance premiums, your monthly escrow payment will increase
                         by $9.26. Effective 11/01/2019, your new total monthly payment** will be $2,248.82.

     What do I           You may either 1) make the new monthly payment listed of $2,248.82 or 2) pay the shortage in part or in
   need to do?           full by sending the full or partial shortage amount along with the completed coupon below. If you choose to pay
                         in full, please note your new monthly payment will be $2,157.57, which includes adjustments made for changes
                         in taxes and insurance premiums.

                                                                      Current Monthly                                                      New Monthly
Total Payment                                                                                       Payment Changes
                                                                             Payment                                                           Payment
PRINCIPAL AND INTEREST                                                      $1,588.04                               $0.00                     $1,588.04
ESCROW                                                                        $560.27                               $9.26                       $569.53
SHORTAGE SPREAD                                                                 $0.00                              $91.25                        $91.25
Total Payment                                                               $2,148.31                             $100.51                     $2,248.82
See below for shortage calculation


 What is a Shortage? A shortage is the difference between the lowest projected balance of your account for the coming year and your
 minimum required balance. To prevent a negative balance, the total annual shortage is divided by 12 months and added to your monthly
 escrow payment, as shown below.

                 Minimum Required Balance                                                               Lowest Projected Balance
                       $1,139.08                                                                                 $44.14

                                                              $1,094.94 / 12 = $91.25
                                    Please see the Coming Year Projections table on the back for more details.
Escrow Payment                                                         Current Annual                   Annual Change              Anticipated Annual
Breakdown                                                               Disbursement                                                    Disbursement
COUNTY TAX                                                                  $5,293.28                           ($350.90)                    $4,942.38
HAZARD SFR                                                                  $1,430.00                             $462.00                    $1,892.00
Annual Total                                                                $6,723.28                             $111.10                    $6,834.38
If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider.
For more information about your loan, please sign in at www.mrcooper.com.




       DETACH HERE AND RETURN WITH YOUR PAYMENT. PLEASE ALLOW A MINIMUM OF 7 TO 10 DAYS FOR POSTAL DELIVERY.

                                                                                 Escrow Shortage Payment Options:
                                                                                 I understand that my tax and/or insurance has increased and that my
                                                                                 escrow account is short $1,094.94. I have enclosed a check for:
                         www.mrcooper.com

   PLEASE CHECK BOX IF MAILING ADDRESS OR
                                                                                          Option 1: $1,094.94, the total shortage amount. I understand
   PHONE NUMBER HAS CHANGED. ENTER                                                        that if this is received by 11/01/2019, my monthly mortgage
   CHANGES ON BACK OF COUPON.                                                             payment will be $2,157.57, starting 11/01/2019.
   Loan#:
   SUZIE JANE EDWARDS                                                                     Option 2:                             , part of the shortage.

                                                                                 You do not need to do anything if you want to have all of your
                                                                                 shortage divided evenly among the next 12 months.
  MR. COOPER
  PO Box 650783                                                            WRITE YOUR LOAN NUMBER ON YOUR
  Dallas, TX 75265 0783                                                    CHECK OR MONEY ORDER AND MAKE
                                                                           PAYABLE TO MR. COOPER




                                                                                                                                                                  SHRT
The change in your escrow payment** may be based on one or more of the following factors:
Payment(s)                                        Taxes                                            Insurance
● Monthly payment(s) received were less than      ● Tax rate and/or assessed value changed         ● Premium changed
  or greater than expected                        ● Exemption status lost or changed               ● Coverage changed
● Monthly payment(s) received earlier or later    ● Supplemental/Delinquent tax paid               ● Additional premium paid
  than expected                                   ● Paid earlier or later than expected            ● Paid earlier or later than expected
● Previous overage returned to escrow             ● Tax installment not paid                       ● Premium was not paid
                                                  ● Tax refund received                            ● Premium refund received
                                                  ● New tax escrow requirement paid                ● New insurance escrow requirement paid
                                                                                                   ● Force placed insurance premium paid
                                            Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 09/18 through 10/19. This statement itemizes your actual escrow
account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and balances for
the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior year. By
comparing the actual escrow payment with the previous projections listed, you can determine where a difference may have occurred. When
applicable, the letter "E" beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.

Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
(RESPA), the lowest monthly balance in your escrow account should be no less than $1,139.08 or 1/6th of the total annual projected disbursement
from your escrow account, unless your mortgage documents or state law specifies otherwise. Your projected estimated lowest account balance of
$44.14 will be reached in October 2020. When subtracted from your minimum required balance of $1,139.08, an Escrow Shortage results in the
amount of $1,094.94. These amounts are indicated with an arrow (<).

This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing date are
included in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due
after the filing of your bankruptcy case.

           Projected       Actual         Projected        Actual                   Description                 Projected                Actual
 Month     Payment        Payment       Disbursement    Disbursement                                             Balance               Balance
                                                                                        Start                     $617.31           ($2,369.83)
 09/18         $0.00          $0.00             $0.00       $1,892.00 *             HAZARD SFR                    $617.31            ($4,261.83)
 10/18         $0.00          $0.00             $0.00       $2,646.65 *             COUNTY TAX                    $617.31            ($6,908.48)
 11/18       $503.29       $560.27 *E           $0.00           $0.00                 BK ADJ                    $1,120.60            ($6,348.21)
 12/18       $560.27       $560.27 E            $0.00           $0.00                                           $1,680.87            ($5,787.94)
 01/19       $560.27       $560.27 E            $0.00           $0.00                                           $2,241.14            ($5,227.67)
 02/19       $560.27       $560.27 E            $0.00           $0.00                                           $2,801.41            ($4,667.40)
 03/19       $560.27       $560.27 E            $0.00           $0.00                                           $3,361.68            ($4,107.13)
 04/19       $560.27       $560.27          $2,646.64       $2,295.73 *             COUNTY TAX                  $1,275.31            ($5,842.59)
 05/19       $560.27       $560.27 E            $0.00           $0.00                                           $1,835.58            ($5,282.32)
 06/19       $560.27       $560.27 E            $0.00           $0.00                                           $2,395.85            ($4,722.05)
 07/19       $560.27       $560.27 E            $0.00           $0.00                                           $2,956.12            ($4,161.78)
 08/19       $560.27       $560.27 E            $0.00           $0.00                                           $3,516.39            ($3,601.51)
 09/19         $0.00      $7,063.78 E           $0.00           $0.00      Anticipated Payments 09/17-10/18     $3,516.39              $3,462.27
 09/19       $560.27       $560.27 E            $0.00           $0.00                                           $4,076.66              $4,022.54
 10/19       $560.27       $560.27          $2,646.64       $2,646.65 *E            COUNTY TAX                  $1,990.29              $1,936.16
 10/19         $0.00          $0.00         $1,430.00       $1,892.00 *E            HAZARD SFR                    $560.29                 $44.16
 T
           Projected                      Projected                                 Description                  Current     Required Balance
 Month     Payment                      Disbursement                                                             Balance            Projected
                                                                                        Start                     $44.16            $1,139.10
 11/19       $569.53                            $0.00                                                            $613.69              $1,708.63
 12/19       $569.53                            $0.00                                                           $1,183.22             $2,278.16
 01/20       $569.53                            $0.00                                                           $1,752.75             $2,847.69
 02/20       $569.53                            $0.00                                                           $2,322.28             $3,417.22
 03/20       $569.53                            $0.00                                                           $2,891.81             $3,986.75
 04/20       $569.53                        $2,295.73                               COUNTY TAX                  $1,165.61             $2,260.55
 05/20       $569.53                            $0.00                                                           $1,735.14             $2,830.08
 06/20       $569.53                            $0.00                                                           $2,304.67             $3,399.61
 07/20       $569.53                            $0.00                                                           $2,874.20             $3,969.14
 08/20       $569.53                            $0.00                                                           $3,443.73             $4,538.67
 09/20       $569.53                            $0.00                                                           $4,013.26             $5,108.20
 10/20       $569.53                        $2,646.65                               COUNTY TAX                  $1,936.14             $3,031.08
 10/20         $0.00                        $1,892.00                               HAZARD SFR                     $44.14             $1,139.08<
 Total     $6,834.36                       $6,834.38                                    Total                      $44.14             $1,139.08
Bankruptcy Adjustment - The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement
may contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof
of claim to be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the
escrow account as allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount
of escrow funds owed in the proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be
collected through the escrow shortage or surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the
proof of claim escrow funds are listed as a credit to reach the required minimum account balance.




You will receive an Annual Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle.
However, you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your
previous servicer, please refer to that statement for comparison purposes. If you have any questions, your Dedicated Loan Specialist is Candice
Walker and can be reached at (866) 316-2432 or via mail at the address listed above. Our hours of operation are Monday through Friday from 8 a.m.
to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.

Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
 1   LESLEY D. BOHLEBER (SBN 49150)
     ALDRIDGE PITE, LLP
 2   The Ogden Building
     9311 SE 36th St, Ste 100
 3   Mercer Island, WA 98040
     Telephone: (425) 644-6471
 4
     Mailing Address:
 5   4375 Jutland Drive, Suite 200
     P.O. Box 17933
 6   San Diego, CA 92177-0933
     Telephone: (858) 750-7600
 7   Facsimile: (619) 590-1385
 8   Attorneys for DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR
                   HARBORVIEW MORTGAGE LOAN TRUST SERIES 2007-2
 9

10
                                UNITED STATES BANKRUPTCY COURT
11
                  WESTERN DISTRICT OF WASHINGTON - TACOMA DIVISION
12
      In re                                                  Case No. 15-41510-MJH
13
      SUZIE JANE EDWARDS,                                    Chapter 13
14
                       Debtor(s).                            PROOF OF SERVICE BY MAIL
15

16

17                   I, Melissa Gonzalez, declare that:
18                   I am employed by Aldridge Pite, LLP. My business address is: Fifteen Piedmont
19 Center, 3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the age of eighteen
20 years and not a party to this case.

21                   On September 24, 2019, I served the ------ in said cause by placing a true and correct
22 copy thereof enclosed in a sealed envelope with postage thereon fully prepaid in the United States

23 Mail at San Diego, California, addressed as follows: SEE ATTACHED SERVICE LIST.

24            I declare under penalty of perjury that the foregoing is true and correct.
25 Dated: September 24, 2019                                  /s/Melissa Gonzalez
                                                              MELISSA GONZALEZ
26

27

28



                                                       1
                                     SERVICE LIST
 1
   DEBTOR(S)
 2 (VIA U.S. MAIL)

 3 Suzie Jane Edwards
   5428 Peninsula Dr SE
 4 Olympia, WA 98513

 5

 6 DEBTOR(S) ATTORNEY
   (VIA ELECTRONIC NOTICE)
 7
   Ellen Ann Brown
 8 Brown & Seelye PLLC
   744 S Fawcett Ave
 9 Tacoma, WA 98402
   stopdebt@gmail.com
10

11
   CHAPTER 13 TRUSTEE
12 (VIA ELECTRONIC NOTICE)

13 Michael G. Malaier
   2122 Commerce Street
14 Tacoma, WA 98402
   ecfcomputer@chapter13tacoma.org
15

16 U.S. TRUSTEE
   (VIA ELECTRONIC NOTICE)
17
   U.S. Trustee
18 Department of Justice
   Office of the U.S. Trustee
19 700 Stewart St Ste 5103
   Seattle, WA 98101
20 USTPRegion18.SE.ECF@usdoj.gov

21

22

23

24

25

26

27

28



                                          2
